Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION
Status of Application, Amendments, and/or Claims
2.	The Preliminary Amendment filed on 04 December 2020 has been entered in full.  Claims 1-20 have been cancelled, and claims 21-54 have been added.  Therefore, claims 21-54 are pending and the subject of this Office Action.

Information Disclosure Statement
3.	The information disclosure statements (IDS) filed 04 December 2020, 17 June 2021, 09 July 2021, 03 September 2021, 24 November 2021 and 16 December 2021 have been considered by the examiner.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5.	Claims 23 and 42 are rejected under 35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Each of the claims recites “wherein said gain in visual acuity is measured using the ETDRS visual acuity chart.” However, the claims from which these claims depend, 22 and 41, respectively, already recite that the gain is measured “according to Early Treatment Diabetic Retinopathy Study (ETDRS) letter score.” Therefore, claims 23 and 42 fail to further limit the claims from which they depend. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  See the "Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications" (Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011), pg. 7166, section "5. Dependent Claims", which states that "If the dependent claim does not comply the with the requirements of § 112, ¶4, the examiner should reject the dependent claim under § 112, ¶4 as unpatentable rather than objecting to the claim" and "a dependent claim must be rejected under § 112, ¶4 if it omits an element from the claim upon which it depends or it fails to add a limitation to the claim upon which it depends".

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
7.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
8.	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

9.	Claims 21-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,254,338.  Although the conflicting claims are not identical, as they recite different dosing schedules, they are not patentably distinct from each other because claims 1-26 of the ‘338 patent are drawn to a method for treating an angiogenic eye disorder, including age-related macular degeneration, diabetic retinopathy, choroidal neovascularization, vascular leak, and/or retinal edema, comprising administering a fusion polypeptide having the amino acid sequence set forth in SEQ ID NO:2, which comprises an immunoglobin-like (Ig) domain 2 of a first VEGF receptor (VEGFR1) and Ig domain 3 of a second VEGF receptor (VEGFR2) and a multimerizing component, which is what aflibercept comprises.  While the ‘338 patent does not disclose the dosing schedules set forth in the instant claims, it is routine experimentation to optimize dosages and dosage schedules.  The courts have determined that:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 454, 105 USPQ 223,235, (CCPA 1955).
Therefore, the claims are overlapping in scope.

10.	Claims 21-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,669,069.  Although the conflicting claims are not identical, as they recite different dosing schedules, they are not patentably distinct from each other because claims 1-12 of the ‘069 patent are drawn to a method for treating an angiogenic eye disorder, including age-related macular degeneration, diabetic retinopathy, diabetic macular edema, central retinal vein occlusion, branch retinal vein occlusion, and corneal neovascularization, comprising administering a fusion polypeptide having the amino acid sequence set forth in SEQ ID NO:2, which comprises an immunoglobin-like (Ig) domain 2 of a first VEGF receptor (VEGFR1) and Ig domain 3 of a second VEGF receptor (VEGFR2) and a multimerizing component, which is what aflibercept comprises.  While the ‘069 patent does not disclose the dosing schedules set forth in the instant claims, it is routine experimentation to optimize dosages and dosage schedules.  The courts have determined that:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 454, 105 USPQ 223,235, (CCPA 1955).
Therefore, the claims are overlapping in scope.

11.	Claims 21-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,130,681.  Although the conflicting claims are not identical, as they recite different dosing schedules, they are not patentably distinct from each other because claims 1-12 of the ‘681 patent are drawn to a method for treating an angiogenic eye disorder, including age-related macular degeneration, diabetic retinopathy, diabetic macular edema, central retinal vein occlusion, branch retinal vein occlusion, and corneal neovascularization, comprising administering a fusion polypeptide having the amino acid sequence set forth in SEQ ID NO:2, which comprises an immunoglobin-like (Ig) domain 2 of a first VEGF receptor (VEGFR1) and Ig domain 3 of a second VEGF receptor (VEGFR2) and a multimerizing component, which is what aflibercept comprises.  While the ‘681 patent does not disclose the dosing schedules set forth in the instant claims, it is routine experimentation to optimize dosages and dosage schedules.  The courts have determined that:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 454, 105 USPQ 223,235, (CCPA 1955).
Therefore, the claims are overlapping in scope.

12.	Claims 21-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,828,345.  Although the conflicting claims are not identical, as they recite different dosing schedules, they are not patentably distinct from each other because claims 1-11 of the ‘345 patent are drawn to a method for treating an angiogenic eye disorder, including age-related macular degeneration, diabetic retinopathy, diabetic macular edema, central retinal vein occlusion, branch retinal vein occlusion, and corneal neovascularization, comprising administering a VEGF antagonist, wherein the VEGF comprises an immunoglobin-like (Ig) domain 2 of Flt1 and Ig domain 3 of Flk1 and a multimerizing component, or aflibercept.  While the ‘345 patent does not disclose the dosing schedules set forth in the instant claims, it is routine experimentation to optimize dosages and dosage schedules.  The courts have determined that:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 454, 105 USPQ 223,235, (CCPA 1955).
Therefore, the claims are overlapping in scope.

13.	Claims 21-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-47 of U.S. Patent No. 10,888,601.  Although the conflicting claims are not identical, as they recite different dosing schedules, they are not patentably distinct from each other because claims 1-47 of the ‘601 patent are drawn to a method for treating an angiogenic eye disorder, including age-related macular degeneration, diabetic retinopathy, diabetic macular edema, central retinal vein occlusion, branch retinal vein occlusion, and corneal neovascularization, comprising administering aflibercept.  While the ‘601 patent does not disclose the dosing schedules set forth in the instant claims, it is routine experimentation to optimize dosages and dosage schedules.  The courts have determined that:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 454, 105 USPQ 223,235, (CCPA 1955).
Therefore, the claims are overlapping in scope.

14.	Claims 21-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,203,572.  Although the conflicting claims are not identical, as they recite different dosing schedules, they are not patentably distinct from each other because claims 1-30 of the ‘572 patent are drawn to a method for treating an angiogenic eye disorder, including age-related macular degeneration and macular edema, comprising administering 2 mg of aflibercept, including secondary doses administered every 4 weeks, and tertiary doses administered every 8 weeks.  While the ‘572 patent does not disclose the exact dosing schedules set forth in the instant claims, it is routine experimentation to optimize dosages and dosage schedules.  The courts have determined that:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 454, 105 USPQ 223,235, (CCPA 1955).
Therefore, the claims are overlapping in scope.

15.	Claims 21-30, 32-34, 36-43, 45-47 and 49-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,253,572.  Although the conflicting claims are not identical, as they recite different dosing schedules, they are not patentably distinct from each other because claims 1-30 of the ‘572 patent are drawn to a method for treating an angiogenic eye disorder, including age-related macular degeneration and macular edema, comprising administering 2 mg of aflibercept, including secondary doses administered every 4 weeks, and tertiary doses administered every 8 weeks.  While the ‘572 patent does not disclose the exact dosing schedules set forth in the instant claims, it is routine experimentation to optimize dosages and dosage schedules.  The courts have determined that:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 454, 105 USPQ 223,235, (CCPA 1955).
Therefore, the claims are overlapping in scope.

16.	Claims 21-54 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-57 of copending Application No. 17/112,063 (reference application). Although the claims at issue are not identical, as they recite different dosing schedules, they are not patentably distinct from each other because claims 21-57 of the ‘063 application are drawn to a method for treating an angiogenic eye disorder, including age-related macular degeneration and diabetic macular edema, comprising administering 2 mg of aflibercept, including secondary doses administered every 4 weeks, and tertiary doses administered every 8 weeks.  While the ‘063 application does not disclose the exact dosing schedules set forth in the instant claims, it is routine experimentation to optimize dosages and dosage schedules.  The courts have determined that:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 454, 105 USPQ 223,235, (CCPA 1955).
Therefore, the claims are overlapping in scope..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


17.	Claims 21-54 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 102-130 of copending Application No. 17/072,417 (reference application). Although the claims at issue are not identical, as they recite different dosing schedules, they are not patentably distinct from each other because claims 102-130 of the ‘417 application are drawn to a method for treating an angiogenic eye disorder, including age-related macular degeneration and macular edema, comprising administering 2 mg of aflibercept every 8 weeks, wherein the patient had received initial and secondary 2 mg doses of aflibercept every 2-4 weeks.  While the ‘417 application does not disclose the exact dosing schedules set forth in the instant claims, it is routine experimentation to optimize dosages and dosage schedules.  The courts have determined that:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 454, 105 USPQ 223,235, (CCPA 1955).
Therefore, the claims are overlapping in scope..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Summary
18.	No claim is allowed.

Advisory Information
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JON M LOCKARD/
Examiner, Art Unit 1647
October 22, 2022